yy internal_revenue_service index number department of the treasury washington dc info person to contact elliot rogers id no telephone number refer reply to cc tege eoeg et1-- plr-116478-04 date n4 o4 dear this letter is in response to your date ruling_request concerning the tax treatment of various expense reimbursements under sec_62 and a a of the internal_revenue_code after reviewing the information submitted mr rogers a member of my office contacted your taxpayer_representative and advised him that we will not be able to issue a ruling in this matter for the following reasons on april the internal_revenue_service has discretionary authority to issue letter rulings when appropriate in the interest of sound tax_administration see revproc_2004_3 sec_2 revproc_2004_1 sec additionally sec_5 of revproc_2004_3 r b provides several areas under extensive study in which rulings or determination letters will not be issued until the service resolves the issue through publication of a revenue_ruling revenue_procedure regulations or otherwise one of these areas of extensive study involves reimbursement arrangements section dollar_figure provides that whether amounts related to a salary reduction and paid under a purported reimbursement or other expense allowance arrangement will be treated as paid under an accountable_plan in accordance with sec_1_62-2 of the income_tax regulations after careful consideration we have determined that your request comes within this area of extensive study accordingly we decline to rule on your request and will refund the user_fee submitted with your request we have submitted a user_fee refund request to our communications records and user_fee unit cru unit the cru unit separately processes this refund we regret any inconvenience our inability to rule in this matter may cause plr- if you have any further questions please feel free to contact mr rogers or me at sincerely joseph w spires assistant branch chief employment_tax branch office of division counsel associate chief_counsel tax exempt government entities cc
